I concur with that portion of the opinion of the court wherein defendants' exceptions are overruled and dissent from that portion wherein their other exceptions are sustained. The reasons for such dissent I shall state briefly.
I do not agree with the majority that it cannot be reasonably inferred from the evidence that Colonel Nicholson had *Page 535 
any knowledge of the extent of the wealth and income of his son, Paul Nicholson. On the contrary, it appears to me that there is not a little direct evidence from which such an inference is well nigh inescapable. Colonel Nicholson must have known that his son was a wealthy man. He certainly knew his son's income, as the second highest executive officer of the Nicholson File Company, of which Colonel Nicholson, himself, was the president; and he must have had a good idea whether his son's income from other sources was large or small. That Colonel Nicholson was ignorant of his son's social position and financial standing in the community or that he did not know generally the wealth that was necessary to support such a position or the income that a man of such large affairs would be likely to receive is so highly improbable as to be unbelievable.
It is impossible for me to say that all of this is mere speculation or surmise. But even if it were, it is difficult, under the circumstances here, to conclude that the admission of the evidence of Paul Nicholson's wealth and income was so prejudicial to the defendants as to justify vitiating the jury's verdict. On the contrary, it seems to me that if it was error it was clearly harmless, especially in the face of all the other evidence in the case as to the active interest of Paul Nicholson in his father's enterprises, while he, Colonel Nicholson, was living, and his succession upon his father's decease to some of the latter's important executive positions.
To disturb a jury's verdict in a civil case on a mere evidentiary point of law is a grave responsibility which appellate courts hesitate to assume unless they are clearly convinced of the probability that the jury was led astray by such inadmissible evidence. In less clear cases they decline to do so. Such a case I deem the instant one to be and I am, therefore, of the opinion that defendants' sixteenth and seventeenth exceptions should be overruled.
The seventy-fifth exception is to a portion of the trial justice's charge to the jury, wherein it is alleged that he *Page 536 
expressed an opinion on the weight of the evidence with particular reference to the testimony of Henry G. Clark. This exception, I think, is clearly lacking in merit. It is true that the comment of the trial justice, which is quoted in the majority opinion, does, if thus divorced from its context and viewed without regard to the actual testimony of Mr. Clark, appear to invade the province of the jury. But it seems to me that what the trial justice did was merely to recall to the mind of the jury with substantial exactness the content of Mr. Clark's testimony. That witness had been interrogated as to whether he had "any particular reason" for observing what happened on the occasion of the dinner in honor of the plaintiff at Colonel Nicholson's home in 1930, and he answered, "No".
The incorporation, substantially, of this testimonial language by the trial justice in his charge, though perhaps somewhat incautious, could not, in my opinion, have prejudiced the defendants. The jury already knew from Mr. Clark's testimony that he had no particular reason for observing what took place at that time. If the trial justice's language to the same effect is so phrased as to appear to be a conclusion, it is no more so than the uncontradicted fact which came from Mr. Clark's own lips. Moreover, this instruction manifestly did not take from the jury the right to determine whether or not the events testified to by Mr. Clark took place, but it merely went to his credibility in view of his own admission that on the occasion of the dinner he had no particular reason for observing what took place. It could not reasonably be said, under such circumstances, that the trial justice had thereby usurped the function of the jury to the prejudice of the defendants. And when the full context of the charge on this point is read this becomes clear beyond question.
The seventy-ninth exception is to another portion of the charge quoted in full in the majority opinion. The reason, or one of the reasons, given by the defendants for their objection *Page 537 
thereto is that the trial justice did not at that point in the charge further instruct the jury "that the existence of all that money should not in any way prejudice their consideration of the case, if they found all the facts in defendants' favor." It should be noted, however, that the exception here is not to a refusal to supplement the charge as above suggested. In their brief defendants group this exception with the seventy-eighth and ninety-sixth exceptions on the ground that they were all erroneous, due to the failure of the trial justice to instruct the jury on the question of inadequacy of consideration. The reason quoted in the majority opinion appears to be the one which has impressed the court and persuaded it to sustain defendants' exception. In my opinion, however, it is not, in itself, a good ground for holding that the trial justice erred.
Whatever the true ground of the exception may be, the portion of the charge objected to does not appear to me to be open to the strictures that the majority have placed upon it in their opinion. It is my opinion, under all the circumstances, that the jury was sufficiently and fairly instructed by that portion of the charge objected to here, and that the trial justice did not err in not supplementing it, as defendants argue. But even were I in accord with the majority of the court on that question, I would still be of the opinion that the charge as given did not mislead the jury nor did it tend to leave them with a misunderstanding of the true situation; and therefore it was not prejudicial.
The eighty-fourth exception is to that portion of the trial justice's charge wherein he referred to witnesses who were business associates of Samuel Nicholson in his lifetime and who testified as to his unsoundness of mind. The ground of this exception is that the charge was tantamount to a direction to the jury to weigh the testimony as the trial justice indicated in his comments thereon. The majority opinion takes the view that, while it was not tantamount to such a direction, it was nevertheless a conclusion by the trial justice *Page 538 
that the testimony of such witnesses was of little or no weight and that he thereby clearly invaded the jury's province. With this view I cannot agree. The alleged objectionable portion of the charge shows on its face that the trial justice was suggesting to the jury that they draw the veil of charity over the witnesses in question and take, not the worst view of their testimony, but one more favorable to the defendants.
If anyone could be said to have been prejudiced by such an attitude on the part of the trial justice it was the plaintiff and not the defendants. To suggest to the jury even indirectly, as the trial justice did, that they try to disabuse their minds of any inference from the testimony of the defendants' witnesses that they were not telling the truth on the witness stand is certainly not prejudicial to the defendants. If the language of the charge is carefully read and it is remembered that the words of the trial justice fell upon the ears of the jury while their minds were fresh with the recollection of the actual testimony of the witnesses in question, any difficulty which arises from a casual examination of the charge in cold type is quickly dissolved; and it becomes obvious that the defendants really lost nothing by this charge. It is significant that no case has been cited where a charge similar to this one has been held a ground of error.
The charge which was strongly disapproved in Pompei v.Cassetta, 63 R.I. 74, cited in the opinion of the majority, is not, in my opinion, in any way comparable to that portion of the charge here objected to by the defendants. In that case there was a gross breach of duty on the part of the trial justice; one of the worst, if not the worst, to be found in our reports. Therefore, the citation of that case here does not seem to me to be helpful. Of course, in so far as it lays down the general principle that the trial justice is not authorized either to charge his own opinions of the evidence or pass upon the credibility of the witness, it is applicable. But that principle is not questioned here, although the plaintiff does contend, and I think quite properly, that, in accordance with *Page 539 
the rule as we expounded and applied it in Reynolds v. Davis,55 R.I. 206, the charge in the instant case is proper. In thePompei case it was necessary for us to state that principle because the charge of the trial justice constituted so gross a violation of it. Even the party who had prevailed below did not, in that case, contend that the trial justice's remarks were either proper or without prejudice. On the contrary, he acknowledged the principle above stated but contended merely that the excepting party had not taken his exceptions properly.
The case of State v. Gallogly, 47 R.I. 483, also seems to me to be of dubious pertinency here. It is true that there this court said, "if a trial justice has once given the jury a clear impression that he believes or disbelieves the testimony of a witness such an impression is not eradicated by instructions, formal or otherwise, that it is the sole province of the jury to decide which witnesses are telling the truth." But the mere statement of that principle is not enough for our purposes; we must look to the application of that principle to the particular language of the charge under review. If we thus look further into the opinion in the Gallogly case we find that the court after stating the principle above mentioned, nevertheless overruled defendant's exception to a charge that was even more forcible in its comment on the witnesses, and more revelatory of the trial justice's opinion thereof than the one before us in the instant case.
The majority also cite Scott v. McGroarty, 48 R.I. 79. But in that case the trial justice's charge was so clearly an invasion of the province of the jury that this court had no difficulty at all in holding that the charge was erroneous. Although the dereliction of the trial justice in that case was not as flagrant as in the Pompei case, it falls in the same category, where it is obvious that the trial justice has usurped the function of the jury.
For the reasons above stated, I am of the opinion that the eighty-fourth exception should be overruled. I have not *Page 540 
considered defendants' other exceptions, as no useful purpose would be served in doing so, in view of the fact that the majority opinion does not treat them.